Title: To John Adams from Cotton Tufts, 24 November 1785
From: Tufts, Cotton
To: Adams, John


          
            Dear Sr.
            Boston Novr. 24. 1785
          
          I have repeatedly forgot to mention to You That in Sepr. 1783. Dr. Holyoke then President of our Masstts. Medl Society recd. Your Letter dated in June, enclosing Copies of the Votes &C of the Royall Society of Medicine at Paris. In Octobr. following the Medl Society met and voted their Unanimous Thanks to You for Your friendly Attention to the Interests of the Socy. and directed an Answer to be Sent to the Royll Socy of Mede at Paris
          The Letter of Thanks & Answers were committed to Dr. Feron, who Sailed in Novr. but the Vessell in which He took Passage, sprung a Leak and Dr. Feron committed them to the Care of a French Gentleman who sailed in Decembr. Since which no Answer has been recd. I wish You to inform me whether You ever recd. any such Letter and also whether You have transmitted the original Votes
          
          Capt. Callihan arrived here Yesterday by him I was favoured with a Letter from Mrs. Adams— Your Son Charles dind with us this day and is in good Health— We had Letters from Haverhill Your Children there are also well— Be pleased to present my Affectionate Regards to Your Lady & Daughter— / I am Dear Sr. / Your Affectionate Friend & H Sert
          
            Cotton Tufts—
          
         
          
            Nov. 26—
          
          The Senate last Eveng. passd a Bill for encouraging the Whale Fishery which I make no doubt will meet with the Concurrence of the House— The Bounties offered on the different Kinds of Oil are £5— £3. & £2— Vessells & Crew to belong to this State— There appears to be a favourable opening for the Sale of Oil in France—
          The Duties in our Navigation Act charged upon Tonnage and Light Houses are thought to bear too hard on Foreign Vessells and will probably be reduced on all except British Vessells— It seems to be a growing Opinion that our Trade with Great Britain is at present not only unprofitable, but ruinous— Almost All our Cash goes there, and will continue to go there untill our Debts are paid or greatly lessened— We are feeling the Evil of an unbounded Credit— In a few Years—I hope We shall stand on a firmer Basis—and rest on our own Bottoms—
        